
	

114 HR 3133 IH: Relating to certain Indian land-related takings claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan and its individual members.
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3133
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Benishek introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		Relating to certain Indian land-related takings claims of the Grand Traverse Band of Ottawa and
			 Chippewa Indians of Michigan and its individual members.
	
	
 1.Congressional reference and reportPursuant to the findings and conclusions contained in the Report issued by the chief judge of the U.S. Court of Federal Claims, the Secretary of the Treasury shall pay, out of money not otherwise appropriated, to the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan for the benefit of itself and its members, the sum of $____.
		
